EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

2.	The application has been amended as follow:
	In the Claims filed on 05/28/2021:
In claim 1, last line, the word “from” has been deleted.
In claim 20, line 3, the word “from” has been deleted.

3.	The amendment was made to correct a grammatical error.  Authorization from applicant or attorney/agent of record are not required if the changes are not substantive.  See MPEP 714, numeral II, subsection E.  

REASONS FOR ALLOWANCE
4.	The following is an examiner’s statement of reasons for allowance: 
Claim 1 was amended to include limitations previously indicated as allowable in claim 12 and any intervening claims thereof.
Regarding claim 1, none of the prior art either alone or in combination teach or suggest all the structural and functional limitations as recited in the claim, and more specifically, a pivoting lower limb therapy device, comprising: a first frame member having a proximal end and a distal end, wherein said first frame member includes a handle portion integral with the proximal end and a first orthotic portion adjacent to the distal end; a second frame member having a proximal frame end and a distal frame end, wherein the second frame member includes a second orthotic portion integral with the proximal frame end and a surface support a strap assembly that is integral with the first frame member and the second frame member; wherein said first frame member is movably attached to the second frame member so as to permit the first orthotic portion to move across two dimensions relative to the second orthotic portion in response to an exertion of mechanical force on the handle portion; and wherein the strap assembly is configured to at least one of resist force acting to pull the proximal end of the first frame member away from the proximal frame end of the second frame member and exert force that pulls the proximal end of the first frame member towards the proximal frame end of the second frame member.
Claims 2-9 and 11 depend either directly or indirectly from claim 1 and are allowable for all the reasons claim 1 is allowable.

Regarding claim 13, none of the prior art either alone or in combination teach or suggest all the structural and functional limitations as recited in the claim, and more specifically, a pivoting lower limb therapy device, comprising: a first frame member having a proximal end and a distal end, wherein said first frame member includes a handle portion integral with the proximal end and a first orthotic portion adjacent to the distal end; wherein said first frame member is defined by a lever frame, the proximal end includes a first U-shaped portion of the lever frame, and the first orthotic portion is defined by a first pad member; a second frame member having a proximal frame end and a distal frame end, wherein the second frame member includes a second orthotic portion integral with the proximal frame end and a surface support portion integral with the distal frame end; wherein said second frame member is defined by a base frame, the proximal frame end includes a second U-shaped portion of the base frame, and the second orthotic portion includes a second padded member; and wherein said first frame member is movably attached to the second frame member so as to permit the first orthotic portion to move across two dimensions relative to the second orthotic portion in response to an exertion of mechanical force on the handle portion.
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S LO whose telephone number is (571)270-1702.  The examiner can normally be reached on Mon. - Fri. (9:30 am - 5:30 pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 




/ANDREW S LO/Primary Examiner, Art Unit 3784